Citation Nr: 0704284	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  95-08 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left hand or 
wrist disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for dizziness and 
vertigo, claimed as residuals of an in-service head injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right hand or 
wrist disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 1992 and August 1994 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which denied the 
benefits sought on appeal.  The veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.  The Board remanded the case for further 
development in December 2000 and July 2006, and that 
development was completed.  The case has since been returned 
to the Board for appellate review.

The Board also observes that the veteran's appeal had 
originally included the issue of entitlement to service 
connection for headaches.  However, during the pendency of 
the appeal, a rating decision dated in September 2004 granted 
service connection for trigeminal neuralgia (claimed as 
headaches to a head injury) residuals of 5th cranial nerve 
and assigned a 10 percent disability evaluation effective 
from June 5, 1989.  Therefore, the issue of entitlement to 
service connection for headaches no longer remains in 
appellate status, and no further consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have a left 
hand or wrist disorder that is causally or etiologically 
related to his military service.

3.  A November 1985 Board decision denied service connection 
for dizziness.

4.  The evidence received since the November 1985 Board 
decision, by itself or in conjunction with previously 
considered evidence, is not so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for dizziness and vertigo.

5.  An April 1989 Board decision denied service connection 
for a right wrist disorder.

6.  The evidence received since the April 1989 Board 
decision, by itself or in conjunction with previously 
considered evidence, is not so significant that it must be 
considered to fairly decide the merits of the claim for a 
right hand or wrist disorder.


CONCLUSIONS OF LAW

1.  A left hand or wrist disorder was not incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006). 

2.  The Board's November 1985 decision, which denied 
entitlement to service connection for dizziness, is final.  
38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2006).

3.  The evidence received subsequent to the Board's November 
1985 decision is not new and material, and the claim for 
service connection for dizziness and vertigo is not reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 20.1105 (2006).

4.  The Board's April 1989 decision, which denied entitlement 
to service connection for a right wrist disorder, is final.  
38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2006).

5.  The evidence received subsequent to the Board's April 
1989 decision is not new and material, and the claim for 
service connection for a right hand or wrist disorder is not 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 20.1105 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Board acknowledges that the RO did not 
provide the veteran with notice of the information or 
evidence needed to substantiate his claim for service 
connection or to reopen his previously denied claims prior to 
the initial rating decisions in September 1992 and August 
1994.  However, the RO did send the veteran letters in 
December 2002 and February 2004 in connection with the claims 
currently on appeal, which met the notification requirements.  
The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claims were readjudicated in a supplemental statement of the 
case (SSOC).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of his claims.  Viewed in such context, 
the furnishing of notice after the decision that led to this 
appeal did not compromise the essential fairness of the 
adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The veteran has had a "meaningful opportunity to 
participate effectively,"  Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims.  Specifically, the 
December 2002 and February 2004 letters stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  The February 2004 letter further indicated 
that the veteran's claims for service connection for 
dizziness and vertigo and for a right hand or wrist disorder 
had been previously denied and that he needed to submit new 
and material evidence to reopen his claims.  The letter 
explained that the evidence must be submitted to VA for the 
first time in order to qualify as new and that the additional 
information must related to an unestablished fact necessary 
to substantiate his claims in order to be considered material 
evidence.  It was also noted that new and material evidence 
must raise a reasonable possibility that the outcome or 
conclusion would change when considered with all of the 
evidence of record and that the evidence cannot simply be 
redundant, repetitive, or cumulative of that which VA had 
when the claims were previously denied.  Based on the 
foregoing, the February 2004 letter essentially notified the 
veteran to look to the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claims.  See Kent v. Nicholson, No. 04-181, slip op. at 
10 (U.S. Vet. App. Mar. 31, 2006).  

Additionally, the December 1994 statement of the case (SOC) 
and the March 1995, May 1996, September 2004, and September 
2006 supplemental statements of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims.  In fact, the SOC and SSOCs noted 
that the claims for service connection for dizziness and 
vertigo and for a right hand or wrist disorder had been 
previously denied and explained what would constitute new and 
material evidence.  These documents denied reopening the 
claims on the basis that there was no medical evidence of 
record showing that he currently has such disorders that are 
related to service.  The SOC and SSOCs also provided the 
veteran with the pertinent laws and regulations, including 
the definition of new and material evidence contained in 
38 C.F.R. § 3.156.  In essence, these documents informed the 
veteran that he needed evidence not previously considered 
that was not cumulative or redundant and that would raise a 
reasonable possibility of substantiating his claim for 
service connection for dizziness and vertigo and for a right 
hand or wrist disorder.  As such, the veteran was essentially 
advised to look at the reasons his claim was previously 
denied.  See Kent, slip op. at 10 (law requires VA to look at 
the bases for the denial in the prior decision and to respond 
with notice that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial).  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the December 2002 and February 
2004 letters indicated that reasonable efforts would be made 
to help him obtain evidence necessary to support his claims 
and that VA was requesting all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
December 2002 and February 2004 letters notified the veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  The February 2004 letter also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the December 2002 and February 2004 
letters stated that it was his responsibility to ensure that 
VA receives all requested records that are not in the 
possession of a Federal department or agency.

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the appellant in 
the rating decisions, SOC, and SSOCs of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the September 2006 supplemental statement of the case 
(SSOC) informed him that a disability rating was assigned 
when a disability was determined to be service-connected and 
that such a rating could be changed if there were changes in 
his condition.  The September 2006 SSOC also explained how 
disability ratings and effective dates were determined.    

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claims.  The veteran was also afforded a 
VA examination in April 2003.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOCs, which informed 
them of the laws and regulations relevant to the veteran's 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a left hand 
or wrist disorder.  The veteran's service medical records do 
indicate that he sought treatment in February 1967 at which 
time he was inquired as to why his left wrist was still 
painful following a dislocation two months earlier.  A 
physical examination revealed normal range of motion.  The 
veteran returned in February 1969 with complaints of weakness 
and instability of the left wrist.  It was noted that there 
was no history of trauma, and an x-ray did not reveal any 
abnormalities.  His diagnosis was listed as a sprained left 
wrist on his physical profile record.  Nevertheless, the 
Board notes that the remainder of the veteran's service 
medical records are negative for any complaints, treatment, 
or diagnosis of a left wrist or hand disorder.  In fact, his 
July 1969 separation examination found his upper extremities 
to be normal.  Thus, any symptomatology the veteran may have 
experienced in service appears to have been acute and 
transitory and to have resolved without residuals prior to 
his separation.  Moreover, the veteran did not seek treatment 
until many decades following his separation from service.  
Therefore, the Board finds that a left hand or wrist disorder 
did not manifest in service or for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a left 
hand or wrist disorder, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of a left hand or wrist disorder is itself evidence 
which tends to show that such a disorder did not have its 
onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence establishing that a left 
hand or wrist disorder manifested during service or for many 
years thereafter, the medical evidence does not show the 
veteran to have a current left hand or wrist disorder that is 
related to his military service.  The veteran was afforded a 
VA examination in April 2003 in connection with his claim for 
service connection for a left hand or wrist disorder, and a 
medical opinion regarding the etiology of such a disorder was 
requested.  However, the April 2003 examiner stated that he 
was unable to make a diagnosis because there was no pathology 
to render a diagnosis.  Therefore, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for a left hand or wrist disorder.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a left hand or wrist disorder is not 
warranted.  The veteran is not a medical professional 
competent to render an opinion on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).


II.  New and Material 

The Board observes that the veteran's claims for service 
connection for dizziness and vertigo and for a right hand or 
wrist disorder were most recently previously considered and 
denied by the Board in decisions dated in November 1985 and 
April 1989, respectively.  The appellant was provided a copy 
of those decisions, and the Board's decisions in those 
matters are final.  See 38 U.S.C.A. §§ 7103, 7104(b); 38 
C.F.R. § 20.1100.

In April 1991, the veteran essentially requested that his 
claim for service connection for dizziness and vertigo be 
reopened.  However, the September 1992 rating decision now on 
appeal denied reopening the veteran's claim for dizziness and 
vertigo on the basis that new and material evidence had not 
been submitted.  The veteran also requested in January 1993 
that his claim for service connection for a right hand or 
wrist disorder be reopened.  The August 1994 rating decision 
also denied reopening that claim.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed before August 29, 2001, as were the applications in 
this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The claimant does not have to demonstrate that 
the new evidence would probably change the outcome of the 
prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).


A.  Dizziness and Vertigo

As noted above, the veteran's claim for service connection 
for dizziness and vertigo was previously considered and 
denied by a November 1985 Board decision.  In that decision, 
the Board observed that the veteran's service medical records 
were negative for any complaints, treatment, or diagnosis of 
dizziness and that the veteran did not seek treatment for 
many years thereafter.  It was noted that the veteran had 
instead contended that his dysequilibrium was related to a 
head injury sustained in service.  The Board did acknowledge 
that there was a medical opinion of record indicating that a 
relationship between the head injury and the current 
dysfunction was within the realm of possibility.  However, 
the Board found that the onset of symptoms so many years 
after the injury made the causal relationship unlikely and 
indicated that a causal relationship must be based on a 
reasonable possibility as opposed to a remote possibility.  
Therefore, the Board concluded that service connection was 
not warranted.

The evidence associated with the claims file subsequent to 
the November 1985 Board decision includes VA medical records, 
private medical records, an August 1990 VA examination 
report, a September 1990 VA examination report, an April 2003 
VA examination report, and a May 2003 addendum to the April 
2003 VA examination report as well as the veteran's own 
assertions.  However, the Board finds that such evidence is 
not new and material within the meaning of the laws and 
regulations set forth above, and as such, there is no basis 
to reopen the claim for service connection for dizziness and 
vertigo.

With respect to the VA medical records and private medical 
records, the Board finds that some of these records are not 
new in that they were already of record at the time of the 
November 1985 Board decision.  Although the remainder of 
those records are new because they were not of record at the 
time of the November 1985 Board decision, the Board notes 
that some of those records are not probative in that they do 
not document any complaints, treatment, or diagnosis of 
dizziness or vertigo.  The Board does acknowledge that some 
of the treatment records do document the veteran as having a 
current diagnosis.  However, collectively, those records are 
cumulative and redundant, in that they reiterate that the 
veteran has dizziness.  In fact, the November 1985 Board 
decision had already acknowledged that the veteran had such 
symptomatology.  Moreover, the newly submitted VA medical 
records and private medical records are not probative, as 
they fail to provide a nexus between a current disorder and 
the veteran's military service.  Rather, the evidence simply 
shows that the veteran has a current diagnosis.  There was no 
indication that the veteran's current dizziness was incurred 
in service.  Therefore, the Board finds that these VA medical 
records and private medical records are not new and material.

As to the August 1990 and September 1990 VA examination 
reports, the Board finds this evidence to be new in that they 
were not of record at the time of the November 1985 Board 
decision.  However, these examination reports are cumulative 
and redundant, in that they reiterate that the veteran has 
dizziness.  As previously noted, the November 1985 Board 
decision had already conceded that the veteran currently had 
dizziness.  Moreover, the Board finds that the August 1990 
and September 1990 VA examination reports are not probative, 
as they do not indicate that the veteran's current disorder 
is etiologically or causally related to his military service.  
As such, the Board concludes that the August 1990 and 
September 1990 VA examination reports are not new and 
material.

With respect to the April 2003 VA examination report and the 
May 2003 addendum, the Board finds that this evidence is new 
because it was not of record at the time of the November 1985 
Board decision.  However, the April 2003 VA examination 
report and the addendum are not probative, as they do not 
indicate that the veteran's current disorder is etiologically 
or causally related to his military service.  In fact, the 
examiner instead opined that the veteran's peripheral 
vestibular disorder (benign positional vertigo) is not likely 
related to his injury sustained in 1967.  As such, the Board 
concludes that the April 2003 VA examination report and the 
May 2003 addendum are not new and material.

With respect to the veteran's own statements, the Board finds 
that the appellant's assertions alone cannot be dispositive 
of the issue for purposes of reopening the claim.  The record 
on appeal does not indicate that the appellant has the 
expertise to provide an opinion that requires specialized 
knowledge, skill, experience, training or education, such as 
an opinion as to the cause of dizziness or vertigo.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Generally, laypersons are not competent witnesses when it 
comes to offering medical opinions or diagnoses, and such 
evidence does not provide a basis on which to reopen a claim 
of service connection.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the veteran's assertions are not deemed to be 
"new and material evidence" and cannot serve to reopen the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the 
November 1985 Board decision continues to be absent.  
Specifically, there remains no competent medical evidence 
that indicates that the veteran currently has dizziness or 
vertigo that is etiologically related to his military 
service.  Accordingly, the Board finds that new and material 
evidence has not been presented to reopen the appellant's 
previously denied claim for service connection for dizziness 
or vertigo.


B.  Right Hand or Wrist Disorder 

As noted above, the veteran's claim for service connection 
for a right hand or wrist disorder was previously considered 
and denied by an April 1989 Board decision.  In that 
decision, the Board found that the veteran had had a 
preexisting right wrist disorder prior to service.  It was 
noted that he did seek treatment for his right wrist during 
his period of service; however, the Board determined that 
those symptoms had resolved prior to separation.  In this 
regard, the Board observed that the veteran's separation 
examination was negative for any pertinent clinical findings 
and that there was no post-service medical documentation of 
treatment for a right wrist disorder immediately following 
service.  Instead, it was noted that the veteran did not seek 
treatment until more than 15 years after service.  As such, 
the Board concluded that there was no evidence showing that a 
chronic right wrist disorder either began during service or 
was chronically worsened by his service.  

The evidence associated with the claims file subsequent to 
the April 1989 Board decision includes VA medical records, 
private medical records, an August 1990 VA examination 
report, a September 1990 VA examination report, an April 2003 
VA examination report, and a May 2003 addendum to the April 
2003 VA examination report as well as the veteran's own 
assertions.  However, the Board finds that such evidence is 
not new and material within the meaning of the laws and 
regulations set forth above, and as such, there is no basis 
to reopen the claim for service connection for a right hand 
or wrist disorder.

With respect to the VA medical records and private medical 
records, the Board finds that some of these records are not 
new in that they were already of record at the time of the 
April 1989 Board decision.  Although the remainder of those 
records are new, the Board notes that some of those records 
are not probative in that they do not document any 
complaints, treatment, or diagnosis of a right hand or wrist 
disorder.  The Board does acknowledge that some of the 
treatment records do document the veteran as having a current 
diagnosis.  However, collectively, those records are 
cumulative and redundant, in that they reiterate that the 
veteran has a right hand or wrist disorder.  In fact, the 
April 1989 Board decision had already acknowledged that the 
veteran had a right wrist disorder.  Moreover, the newly 
submitted VA medical records and private medical records are 
not probative, as they fail to provide a nexus between a 
current disorder and the veteran's military service.  Rather, 
the evidence simply shows that the veteran has a current 
diagnosis.  There was no indication that the veteran's 
current right hand or wrist disorder was incurred in or 
aggravated by his military service. Therefore, the Board 
finds that these VA medical records and private medical 
records are not new and material.

As to the August 1990 and September 1990 VA examination 
reports, the Board again finds this evidence to be new in 
that they were not of record at the time of the April 1989 
Board decision.  However, these examination reports are 
cumulative and redundant, in that they reiterate that the 
veteran has a right hand or wrist disorder.  As previously 
noted, the April 1989 Board decision had already conceded 
that the veteran currently had such a disorder.  Moreover, 
the Board finds that the August 1990 and September 1990 VA 
examination reports are not probative, as they do not 
indicate that the veteran's current disorder is etiologically 
or causally related to his military service.  As such, the 
Board concludes that the August 1990 and September 1990 VA 
examination reports are not new and material.

With respect to the April 2003 VA examination report and the 
May 2003 addendum, the Board finds that this evidence is new 
in that they was not of record at the time of the April 1989 
Board decision.  However, the April 2003 VA examination 
report and the addendum are not probative, as they do not 
indicate that the veteran's current disorder is etiologically 
or causally related to his military service.  In fact, the 
April 2003 VA examiner instead commented that he was unable 
to render a diagnosis because there was no pathology.  As 
such, the Board concludes that the April 2003VA examination 
report and the May 2003 addendum are not new and material.

With respect to the veteran's own statements, the Board finds 
that the appellant's assertions alone cannot be dispositive 
of the issue for purposes of reopening the claim.  The record 
on appeal does not indicate that the appellant has the 
expertise to provide an opinion that requires specialized 
knowledge, skill, experience, training or education, such as 
an opinion as to the cause of a right hand or wrist disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Generally, laypersons are not competent witnesses when it 
comes to offering medical opinions or diagnoses, and such 
evidence does not provide a basis on which to reopen a claim 
of service connection.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the veteran's assertions are not deemed to be 
"new and material evidence" and cannot serve to reopen the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the April 
1989 Board decision continues to be absent.  Specifically, 
there remains no competent medical evidence that indicates 
that the veteran currently has a right hand or wrist disorder 
that is etiologically related to his military service.  
Accordingly, the Board finds that new and material evidence 
has not been presented to reopen the appellant's previously 
denied claim for service connection for a right hand or wrist 
disorder.


ORDER

Service connection for a left hand or wrist disorder is 
denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for dizziness and vertigo is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a right hand or wrist disorder is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


